Per Curiam.
The plaintiff in error in this case was indicted, tried and convicted for the unlawful sale and the unlawful possession of liquor under the statute, in the township of Northampton, Burlington county, New Jersey, on May 16th, 1925. He issued a writ of error from this court to review the judgment of conviction. He filed eleven assignments of error. We have examined the record as sent up to us with the writ of error with the result that we find no legal errors.
The judgment of the Burlington County Quarter Sessions is affirmed.